DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 has been amended. Claim 2 has been canceled. Claims 1 and 3-6 are pending and have been examined.

Response to Arguments/Amendments
Applicant’s arguments, see pp. 9-12, filed 9/8/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC § 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Application Publication 2014/0375547 by Katz et al.
Applicant's remaining arguments, see pp. 7 and 12-15, filed 9/8/2021 have been fully considered but they are not persuasive. 
On p. 7 of the remarks, Applicant requests that the nonstatutory double patenting rejection over U.S. Patent Application 15813113 be held in abeyance. It is noted that a complete response to a nonstatutory double patenting rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.32. Such filing should not be held in abeyance (see MPEP 804(I)(B)(1)). Failure to provide a complete response may be considered to be a non-responsive reply (See MPEP 714.03).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The limitations argued by Applicant have been addressed by the combination of Chawla and Garlan. As such, it is agreed that neither reference alone teaches the limitations. However, the combination teaches the limitations as indicated in the rejection below. Applicant’s arguments regarding the combination of references is conclusory and fails to distinguish the limitations from the references with any particular reasoning. Therefore, the arguments are not persuasive.
Applicant’s arguments on pp. 14-15 are based upon previous arguments, and are not persuasive for the same reasons indicated above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 9-13, and 15-18 of copending Application No. 15/813,113 (“the ‘113 application”) in view of U.S. Patent Application Publication 2017/0293851 by Chawla et al. (“Chawla”). 

15813113
16399676
The ‘676 application does not expressly claim A method. However, this is taught by Chawla. See Chawla, Fig. 12, depicting a method. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of ‘676 with Chawla’s product in order to distribute, exchange, and execute and is known by those of ordinary skill in the art.
1. A method, comprising:
under control of a personal cognitive agent that includes a plurality of goals, creating an association with an entity and a personalized embodied cognition manager that includes 
under control of a personal cognitive agent that includes a plurality of goals, creating, with a processor of a computer, an association with an entity and a personalized embodied cognition manager that includes an object instance registry and the personal cognitive agent, wherein the personal cognitive agent comprises a virtual personal cognitive assistant, and wherein the object instance registry stores embodied cognition object instances;

providing a cognitive assistant agent for a domain that is associated with the embodied cognition object instances stored in the object instance registry;
receiving a first input from the entity for a first object instance of the embodied cognition object instances, wherein the first object instance is selected from a group comprising a speaker, a smart phone, a robot, and a smart car; receiving a second input from the entity for a second object instance of the embodied cognition object instances, wherein the second object instance is selected from the group comprising the speaker, the smart phone, the 
receiving input from the entity for a first object instance of the embodied cognition object instances, wherein the first object instance is selected from a group comprising a speaker, a smart phone, a robot, and a smart car; receiving a second input from the entity for a second object instance of the embodied cognition object instances, wherein the second object instance is selected from the group comprising the speaker, the smart phone, the robot, and the smart car, and wherein the second object instance is different from the first object instance;

identifying a goal of the plurality of goals based on the first input and the second input; and 
providing the first object instance and the second object instance with instructions to meet the goal based on the first input and the second input, wherein the first object instance and the second object instance execute the instructions; and 
coordinating interaction of the cognitive assistant agent, the first object instance, and the second object instance by: 
identifying a goal of the plurality of goals based on the first input and the second input; and providing the first object instance and the second object instance with instructions to meet the goal based on the first input and the second input, wherein the first object instance and the second object instance execute the instructions; and
providing a response to the first input and the second input with an indication of the goal.
providing a response to the first input and the second input with an indication of the goal.


Claims 2-5 are dependent upon claim 1. The remaining limitations of the dependent claims are identical to dependent claims 9-12 and 15-18 of the ‘113 application.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0293851 by Chawla et al. (“Chawla”) in view of cited art of record “The RADAR Architecture for Personal Cognitive Assistance” by Garlan et al. (“Garlan”) and U.S. Patent Application Publication 2014/0375547 by Katz et al. (“Katz”).

	In regard to claim 1, Chawla discloses:
1. A method comprising: See Chawla, See Chawla, Fig. 12, depicting a method.
under control of a personal cognitive agent that includes a plurality of goals, See Chawla, Fig. 1, element 118 along with ¶ 0033, e.g. “CILS 118.” Also see ¶ 0042, e.g. “In various embodiments, one or more goal optimization 204 processes are implemented by the CILS 118 to define predetermined goals, which in turn contribute to the generation of a cognitive insight.”
creating, with a processor of a computer, an association with an entity and a personalized embodied cognition manager … See Chawla, Fig. 3 along with ¶ 0061, e.g. “In various embodiments, the client applications 302 include cognitive applications 304, which are implemented to understand and adapt to the user.” Also see ¶ 0064, e.g. “In various embodiments, the management console 312 is implemented to manage accounts and projects, along with user-specific metadata that is used to drive processes and operations within the cognitive platform 310 for a predetermined project.” Chawla does not expressly disclose a manager that includes an object instance registry and the personal cognitive agent. However, this is taught by Garlan. See Garlan, section 4.3.1, e.g. “The Task Manager acts as a directory facility for matching particular types of tasks to specialists that can be used to automate them.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Chawla’s manager and agent with Garlan’s directory facility in order to match a task with a specialist/object that can be used for automation, as suggested by Garlan (see section 4.3.1).
wherein the personal cognitive agent comprises a virtual personal cognitive assistant, and See Chawla, Fig. 16A, element 1602, e.g. “Cognitive Personal Assistant.”
wherein the object instance registry stores embodied cognition object instances; See Chawla, Fig. 4a, e.g. “Cognitive Applications 304”.
providing a cognitive assistant agent for a domain that is associated with the embodied cognition object instances stored in the object instance registry; See Chawla, Fig. 4a, elements 402-405, e.g. “Healthcare”, “Business Performance”, etc. Also see ¶ 0058, e.g. “In certain embodiments, cognitive applications powered by the CILS 118 are able to think and interact with users as intelligent virtual assistants.” Note that Garlan teaches the use of a specialist directory as cited above (see Garlan, section 4.3.1).
receiving a first input from the entity for a first object instance of the embodied cognition object instances, …; See Chawla, ¶ 0058, e.g. “As a result, users are able to interact with such cognitive applications by asking them questions and giving them commands.”
Chawla is generally directed to a broad category of user devices (see ¶ 0050, e.g. “mobile device”). Chawla does not expressly disclose wherein the first object instance is selected from a group comprising a speaker, a smart phone, a robot, and a smart car. However, this is taught by Katz. See Katz, ¶ 0062, e.g. “System 2 comprises a device 4 having a display 6. The term ‘device’ as used herein includes, but is not limited to, any one of: … a mobile phone or tablet, … speakers, … a vehicle, an in -car/in-air Infotainment system, navigation system, … a robot, …” It would have been obvious to 
receiving a second input from the entity for a second object instance of the embodied cognition object instances, …, and wherein the second object instance is different from the first object instance; See Chawla, ¶ 0058, e.g. “As a result, users are able to interact with such cognitive applications by asking them questions and giving them commands.” Also see Chawla, ¶ 0070, e.g. “the cognitive applications 304 may include healthcare 402, business performance 403, travel 404, and various other 405 applications familiar to skilled practitioners of the art.”
Chawla does not expressly disclose wherein the second object instance is selected from a group comprising a speaker, a smart phone, a robot, and a smart car. However, the claimed group is taught by Katz as addressed above.
coordinating interaction of the cognitive assistant agent, the first object instance, and the second object instance by: See Chawla ¶ 0058 as cited above. Also see Garlan, p. 2, ¶ 1, e.g. “coordinating the use of multiple applications.”
identifying a goal of the plurality of goals based on the first input and the second input; and See Chawla, Fig. 2, element 204, e.g. “Goal Optimization.” Also see ¶ 0042, e.g. “For example, goals for planning a vacation trip may include low cost (e.g., transportation and accommodations), location (e.g., by the beach), and speed (e.g., short travel time).” Also see Garlan, p. 2, ¶ 1, “high-level goals.”
providing the first object instance and the second object instance with instructions to meet the goal based on the first input and the second input, wherein the first object instance and the second object instance execute the instructions; and See Chawla, ¶ 0284, e.g. “In various embodiments, the results of a cognitive personal assistant operation are provided to a cognitive application configured to automatically perform associated personal assistant task.”
providing a response to the first input and the second input with an indication of the goal. See Chawla, Fig. 14, depicting an input response indicating a goal. Also see ¶ 0284, e.g. “In certain embodiments, the set of individual or composite cognitive insights may be provided to the user in the form of a cognitive insight summary.”

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chawla in view of Garlan and Katz as cited above, and further in view of U.S. Patent Application Publication 2018/0276005 by James (“James”).

	In regard to claim 3, Chawla, Garlan, and Katz do not expressly disclose the claimed limitations. However, they are taught by James as follows:
3. The method of claim 1, further comprising: using a manifest file of the cognitive assistant agent to identify the embodied cognition object instances; and downloading the embodied cognition object instances from the cognitive assistant agent to the object instance registry. See James, Fig. 1, elements 122B and 124C along with ¶ 

	In regard to claim 5, Chawla discloses:
5. The method of claim 1, further comprising: for each of the embodied cognition object instances, loading a cognition kernel; and downloading one or more cognitive modules into the cognition kernel. See James, Fig. 1, elements 110A and 110C, depicting loaded cognition modules 128. Also see ¶ 0024, e.g. “Computing device 110A may execute modules 120, 122A, 128Aa-Na, and 182A as virtual machines executing on underlying hardware. Modules 120, 122A, 128Aa-Na, and 182A may execute as one or more services of an operating system or computing platform. Modules 120, 122A, 128Aa-Na, and 182A may execute as one or more executable programs at an application layer of a computing platform.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Chawla’s platform .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chawla in view of Garlan, Katz, and James as cited above, and further in view of Ramesh.

	In regard to claim 4, Chawla, Garlan, Katz, and James do not expressly disclose the claimed limitations. However, they are taught by Ramesh as follows:
4. The method of claim 3, wherein the program code is executable by the at least one processor to perform operations comprising: configuring cognitive capabilities for each of the embodied cognition object instances. See Ramesh, ¶ 0044, e.g. “In yet another step 104, the distributed cognitive architecture may assess system capabilities of a current configuration. In still another step 105, the distributed cognitive architecture may evaluate a reconfiguration to increase capability.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Chawla’s application operations with Ramesh’s configuration in order to increase capabilities as suggested by Ramesh.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chawla in view of Garlan, Katz, and James as cited above, and further in view of U.S. Patent Application Publication 2010/0235307 by Sweeney et al. (“Sweeney”).

In regard to claim 6, Chawla, Garlan, and Katz do not expressly disclose the claimed limitations. However, they are taught by Sweeney as follows:
6. The method of claim 1, wherein a Software as a Service (SaaS) is configured to perform computer program product operations. See Sweeney, ¶ 0229, e.g. “SaaS.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Chawla’s operations with Sweeney’s SaaS in order to distribute computing benefits, offer services, and capitalize on economies of scale as suggested by Sweeney.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2017/0329867 by Lindsley. See ¶ 0313, 0323, and 0325-0326. Also see Fig. 17a, e.g. “composite cognitive insight broadly refers to a set of cognitive insights generated as a result of orchestrating a set of independent cognitive agents, referred to herein as insight agents.”
U.S. Patent Application Publication 2010/0250196 by Lawler See ¶ 0004, e.g. “Actions to achieve the result can be automatically performed and after completion (or based on other factors) the results can be presented to the user.”

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/James D. Rutten/Primary Examiner, Art Unit 2121